EXHIBIT 23.1 ConseNt of Independent Registered Public Accounting Firm We hereby consent to the incorporation by reference in this Annual Report on Form 10-K of Superior Uniform Group, Inc. and Subsidiaries for the years ended December 31, 2014 and 2013 of our report dated February26, 2015 included in its Registration Statements on Forms S-8 (File No. 333-105906 and File No. 333-188944) relating to the consolidated financial statements and financial statement schedules for the two years ended December 31, 2014 listed in the accompanying index. /s/ Mayer Hoffman McCann P.C. Clearwater, Florida February 26, 2015
